 Case 6:20-cv-02382-JA-LRH Document 12 Filed 01/12/21 Page 1 of 2 PageID 93




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

ROSENFIELD & COMPANY, PLLC,

                  Plaintiff,
v.                                                                    CASE NO.: 6:20-cv-02382-JA-LRH

TRACHTENBERG, RODES & FRIEDBERG LLP,

                  Defendant.
------------------------------------------------------------------/

               DEFENDANT’S NOTICE OF PENDENCY OF OTHER ACTIONS

         In accordance with Local Rule 1.04(d) and this Court’s Related Case Order and Track
Two Notice [Doc. No. 3], I certify that the instant action:


  X IS            Related to pending or closed civil or criminal case(s) previously field in
                  this Court, or any other Federal or State court, or administrative agency as
                  indicated below:
                  Rosenfield and Company, PLLC v. Star Automotive Group, Inc., et al,
                  U.S.D.C., M.D.Fl., Case No. 6:20-cv-857-Orl-78EJK



     IS NOT       Related to any pending or closed civil or criminal case field with this
                  Court, or any other Federal or State court, or administrative agency.


         I further certify that I will serve a copy of this Notice of Pendency of Other Actions upon
each party no later than fourteen days after appearance of the party.




                                                         1
63145502_1
 Case 6:20-cv-02382-JA-LRH Document 12 Filed 01/12/21 Page 2 of 2 PageID 94




Dated: January 12, 2021.                    ADAMS AND REESE LLP


                                            /s/ Leslie A. Wickes
                                            Leslie A. Wickes, Esq.
                                            Florida Bar Number 973963
                                            leslie.wickes@arlaw.com
                                            ginger.cassada@arlaw.com
                                            James N. Floyd, Esq.
                                            Florida Bar Number 0114216
                                            james.floyd@arlaw.com
                                            megan.farmer@arlaw.com
                                            501 Riverside Avenue, Suite 601
                                            Jacksonville, FL 32202
                                            (904) 493-3302 (Telephone)
                                            (904) 355-1797 (Facsimile)

                                            AND

                                            TRACHTENBERG RODES & FRIEDBERG LLP
                                            Leonard A. Rodes, Esq.
                                            Florida Bar Number 1002583
                                            Pending Special Admission to USDC, M.D.Fl.
                                            LRodes@TRFLaw.com
                                            420 Lexington Avenue, Suite 2800
                                            New York, New York 10170
                                            (212) 972-2929 (Telephone)
                                            (212) 972-7581 (Facsimile)

                                            Attorneys for Defendant


                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Pendency

of Related Cases has been furnished on this 12th day of January, 2021, by the Court’s CM/ECF

electronic mail system to all parties receiving CM/ECF electronic noticing.

                                                     /s/ Leslie A. Wickes
                                                            Attorney




                                                2
63145502_1
